Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant's election with traverse of Group II (i.e., claims 14-30) and the species election which reads on claims 14-20, 22, 24, 25, and 28-30 in the reply filed on 7/12/2021 is acknowledged.  The traversal is on the ground(s) that there is allegedly no serious burden on the examiner to search all of the groups.  This is not found persuasive because as already stated on the record the product as claimed can be used in a materially distinct process such as treating osteoarthritis.

Therefore, claims 1, 11, 12, 21, 23, 26, 27 are withdrawn from further consideration as being drawn to non-elected inventions.
.

The requirement is still deemed proper and is therefore made FINAL.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20, 22, 24, 25, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105535687 in view of CN 103191397 and as evidenced by “What is mulberry leaf?”.


CN ‘687 teaches that loquat leaf (same as Eriobotyra japonica) is used to treat dry eye syndrome and redness, see page 1-3, 5, 6, 7 and the claims.  Note on page 6, that 2 grams or 2000 mg are used of the loquat leaf. “What is mulberry leaf ?” teaches that mulberry leaf (which CN’687 also contains) has vitamin C in it. On page 7, capsule form is taught. Note that CN ‘687 has additives in it such as earth blood scent. 


CN ‘397 teaches that ginger (Zingiber officinale) can be used to treat dry eye syndrome, see pages 1-4. Note that capsule form is taught.

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  


Thus, to combine the two claimed components (Zingiber officinale and Eriobotrya japonica) would have been obvious to one of ordinary skill in the art since they were both known at the time the invention was made to both individually be used to treat dry eye. It also would have been obvious to use the components at the claimed amounts especially in view of the fact that the components are result effective variables and using components in a 1:1 ratio is clearly obvious. 

The activities of claims 14, 16 and 22 are inherent to the composition since the same extract as claimed is being taught in CN ‘687 and CN ‘397. Clearly the effective amount is present in the references since the dry eye and redness are effectively treated in the references.
Applicant argues that allegedly applicant has unexpected results, but these results are supported by a declaration NOT signed by any one of the inventors. Further, only one specific data point is shown which does not support the ratios as claimed in claims 14, 28 and 30 since only one data point is not indicative of the full spectrum of possibilities across the ranges of ratios and amounts of the claimed components. 



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655